             Case 1:19-cv-05571-JPO Document 8 Filed 08/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 VALENTIN REID, individually and on behalf of all others
 similarly situated;                                                          Civil Action No:
                                                                              1:19-cv-5571
                                                  Plaintiff,




           -v.-
 VACASA LLC,




                                              Defendants.
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT

          Notice is hereby given that the parties have settled this matter. The parties anticipate

completing settlement documents and filing a dismissal with the Court within the next sixty (60)

days. The parties request that the Court retain jurisdiction of this case during said sixty (60) day

period.



DATED, this 20th day of August, 2019

                                                               /s/David Paul Force
                                                               David Paul Force, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Ph: 201-282-6500
                                                               dforce@sreinsakslegal.com



                                                         1
          Case 1:19-cv-05571-JPO Document 8 Filed 08/20/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on August 20, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service
List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.



                                               /s/ David Paul Force
                                               David Paul Force, Esq.




                                                  2
